Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
2.            This Office Action is responsive to the Amendment filed on 06/01/2022.  Claims 1-30 of which claims 1 and 25 are independent, were pending in this application and have been considered below.
(i) Objections to the abstract are withdrawn because of amendment.
(ii) Objections to the drawings are withdrawn because of amendment (see replacement drawings submitted 6/14/22).
(iii) Objections to the claims are withdrawn because of amendment.
(iv) Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn because of amendment.

Allowable Subject Matter
3.         Claims 1-30 are allowed.
4.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
5.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.         The following is a statement of reasons for allowance: 
With regards to claims 1 and 25, the prior art of record, specifically Park et al (US 20190246416) teaches in [0006], a method of transmitting and receiving a scheduling request (SR) between a user equipment (UE) and a base station (BS) in a wireless communication system, and an apparatus supporting the same.
Lee et al (US 10433200) teaches on page 7, OFDM symbol/subcarrier/RE to or for which CRS/DMRS/CSI-RS/SRS/UE-RS/TRS is assigned or configured will be referred to as CRS/DMRS/CSI-RS/SRS/UE-RS/symbol/carrier/subcarrier/RE
However, none of the prior arts cited alone or in combination provides the motivation to teach a method of received signal processing by a massive multiple input multiple output (MIMO) base station (BS), said massive MIMO BS comprises a plurality of antennas, at least one radio unit (RU), at least one distributed unit (DU), an interface
configured for a communication between the at least one RU and the at least one DU, the method comprising: receiving, by the at least one RU, a plurality of signals corresponding to the plurality of antennas, said plurality of signals comprises at least one of data signals, demodulation reference signals (DMRS) and sounding reference signals (SRS); grouping, by the at least one RU and the at least one DU, a subset of the plurality of signals corresponding to a subset of antennas to a group, to generate a plurality of signal groups, wherein signals associated with each group is at least one of the data signals, the DMRS and the SRS; performing a first stage filtering, by the RU, on the plurality of signal groups associated with each group using one or more group specific filters to obtain one or more group specific filtered signals; wherein said group specific filters are determined using at least one of the signals associated with the group, and a set of values communicated by the DU to the RU, wherein said set of values are determined by the DU based on SRS or predetermined values; and
performing a second stage filtering, by the DU, on the one or more group specific
filtered signals associated with a plurality of the signal groups to obtain one or more
second stage filtered signals as recited in claims 1 and 25.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        June 16, 2022